

114 HR 5990 IH: To grant the Congressional Gold Medal to the troops who defended Bataan during World War II.
U.S. House of Representatives
2016-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5990IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2016Mr. Ben Ray Luján of New Mexico (for himself, Ms. Michelle Lujan Grisham of New Mexico, and Mr. Pearce) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo grant the Congressional Gold Medal to the troops who defended Bataan during World War II.
	
 1.FindingsCongress finds the following: (1)Hours after the attacks on Pearl Harbor, Hawaii, Imperial Japanese forces launched an attack on the Philippines, cutting off vital lines of communication to members of the Armed Forces of the United States (referred to in this Act as the Armed Forces) and Filipino troops in the Far East under the command of General Douglas MacArthur.
 (2)On December 8, 1941, the 200th Coast Artillery Regiment, successors to the New Mexico National Guardsmen who made up part of the famed Rough Riders of the Spanish-American War, were the first to fire.
 (3)Despite being cut off from supply lines and reinforcements, members of the Armed Forces and Philippine troops quickly executed a plan to delay the Japanese invasion and defend the Philippines against that invasion.
 (4)By April 1942, troops from the United States and the Philippines had bravely and staunchly fought off enemy attacks in Bataan for more than 4 months under strenuous conditions that resulted in widespread starvation and disease.
 (5)By maintaining their position and engaging the enemy for as long as they did, the troops at Bataan were able to change the momentum of the war, delaying the Japanese timetable to take control of the Southeast Pacific for needed war materials. Because of the heroic actions of the defenders of Bataan, members of the Armed Forces and other Allied forces throughout the Pacific had time to regroup and prepare for the successful liberation of the Pacific and the Philippines.
 (6)On April 9, 1942, Major General Edward King, whose troops suffered from starvation and a lack of supplies, surrendered the soldiers from the United States and the Philippines into enemy hands.
 (7)Over the next week, troops from the Armed Forces and the Philippines were taken prisoner and forced to march 65 miles without any food, water, or medical care in what came to be known as the Bataan Death March.
 (8)During this forced march, thousands of soldiers died, either from starvation, lack of medical care, sheer exhaustion, or abuse by their captors.
 (9)Conditions at the prisoner of war camps were appalling, leading to increased disease and malnutrition among the prisoners.
 (10)The prisoners at Camp O’Donnell died at a rate of nearly 400 per day because of the poor conditions of the camp.
 (11)On June 6, 1942, the prisoners at Camp O’Donnell were transferred to Camp Cabanatuan, north of Camp O’Donnell.
 (12)Nearly 26,000 of the 50,000 Filipino prisoners of war died at Camp O’Donnell and survivors were gradually paroled from September through December 1942.
 (13)Between September of 1942 and December of 1944, prisoners of war from the Armed Forces who had survived the horrific death march were shipped north for forced labor aboard hell ships and succumbed in great numbers because of the abysmal conditions. Many of those ships were mistakenly targeted by Allied naval forces because the Japanese military convoys were not properly labeled as carrying prisoners of war. The sinking of the Arisan Maru alone claimed nearly 1,800 lives of members of the Armed Forces.
 (14)The prisoners who remained in the camps suffered from continued mistreatment, malnutrition, lack of medical care, and horrific conditions until they were liberated in 1945.
 (15)The veterans of Bataan represented the best of the United States and the Philippines, hailed from various locales across both countries, and represented true diversity.
 (16)Over the subsequent decades, the veterans of Bataan formed support groups, were honored in local and State memorials, and told their stories to all people of the United States.
 (17)The United States Navy has continued to honor the history and stories of the veterans of Bataan by naming 2 ships after the battle, including 1 ship that is still in service, the USS Bataan (LHD–5), in memory of their valor and honorable resistance against Imperial Japanese forces.
 (18)Many of the survivors of Bataan have died and those who remain continue to tell their stories. (19)The people of the United States and the Philippines are forever indebted to these men for—
 (A)the courage and tenacity they demonstrated during the first 4 months of World War II fighting against enemy soldiers; and
 (B)the perseverance they demonstrated during 3 years of capture, imprisonment, and atrocious conditions, while maintaining dignity, honor, patriotism, and loyalty.
				2.Congressional gold medal
 (a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the collective award, on behalf of Congress, of a gold medal of appropriate design to the troops from the United States and the Philippines who defended Bataan and were subsequently prisoners of war, in recognition of their personal sacrifice and service during World War II.
 (b)Design and strikingFor purposes of the award under subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian Institution
 (1)In generalFollowing the award of the gold medal under subsection (a) in honor of the prisoners of war at Bataan and the troops from the United States and the Philippines who defended Bataan, the gold medal shall be given to the Smithsonian Institution, where it shall be displayed as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display at other locations, particularly at locations that are associated with the prisoners of war at Bataan and the troops from the United States and the Philippines who defended Bataan.
				3.Duplicate medals
 (a)Striking of duplicatesUnder such regulations as the Secretary may prescribe, the Secretary may strike duplicates in bronze of the gold medal struck under section 2.
 (b)Selling of duplicatesThe Secretary may sell such duplicates under subsection (a) at a price sufficient to cover the costs of such duplicates, including labor, materials, dies, use of machinery, and overhead expenses.
 (c)Proceeds of saleAmounts received from the sale of duplicate bronze medals under subsection (b) shall be deposited in the United States Mint Public Enterprise Fund.
			4.Status of medals
 (a)National medalsMedals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			5.Authorization of appropriations
 There is authorized to be charged against the United States Mint Public Enterprise Fund, an amount not to exceed $30,000 to pay for the cost of the medal authorized under section 2.
		